Citation Nr: 0901736	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a low back 
condition.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974, January to July 1991, and February to 
November 2003.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate that the veteran incurred or aggravated a hiatal 
hernia and GERD during active duty.  

2.  The competent medical evidence of record does not 
demonstrate that the veteran incurred or aggravated a low 
back condition during active duty.


CONCLUSIONS OF LAW

1.  Service connection for hiatal hernia with GERD is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  Service connection for a low back condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in June and August 2006 that fully 
addressed all necessary notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notices 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no ratings or effective 
dates will be assigned with respect to the claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in September 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).

For those disorders that preexisted service and were worsened 
or "aggravated" during such service, a veteran may obtain 
service connection.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

With respect to the veteran's hiatal hernia and GERD claim, 
he contends that they began while he was in Saudi Arabia in 
2003.  He notes that he experienced heartburn and 
constipation during this time, as well as a bout of food 
poisoning.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hiatal hernia and 
GERD on a direct basis or on the basis of aggravation.  

The veteran's service medical records for the periods from 
October 1972 to September 1974 and January to July 1991 are 
negative for relevant complaints, symptoms, findings or 
diagnoses related to hiatal hernia or GERD.  Accordingly, 
they weigh against service connection on a direct basis.  

The first evidence of the claimed condition is the report of 
a January 2003 VA UGI series which provides an impression of 
sliding type hiatal hernia and Grade II gastroesophageal 
reflux.  However, the veteran's subsequent service medical 
records, for the period from February to November 2003, are 
negative for pertinent findings or complaints.  

The report of a September 2006 VA examination provides that 
the examiner reviewed the veteran's claims file and 
electronic file.  The report reviews the pertinent medical 
history and observes that the veteran was diagnosed with GERD 
prior to his active duty from February to November 2003.  The 
report sets forth the veteran's current complaints and the 
results of current examination.  The diagnosis was hiatal 
hernia with GERD.  The examiner observed that the veteran's 
GERD was a preexisting condition diagnosed in January 2003 
prior to his active duty from February to November 2003.  The 
service medical records showed no evidence of GERD symptoms 
or complaints during either period of service (in Saudi 
Arabia in 1991 or 2003).  Thus, the veteran's GERD was not 
caused by or the result of his military service.

The Board finds that this opinion is highly probative 
evidence against service connection on a direct basis.  It 
was based on current examination results and an accurate 
review of the medical record.  It is supported by reference 
to physical findings in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  

Although the September 2006 medical opinion does not 
explicitly address the issue of aggravation, the Board finds 
that there is no evidence that the veteran's final period of 
active duty aggravated his hiatal hernia and GERD.  

The presumption of soundness does not apply in this case.  
38 U.S.C.A. § 1111.  The report of the January 2003 VA UGI 
series is clear and unmistakable evidence that the veteran 
had the claimed condition prior to his 2003 active duty.  The 
service medical records for his 2003 period of active duty 
are negative for pertinent complaints, symptoms, findings or 
diagnoses and thus do not show aggravation.  Subsequent VA 
treatment records show a complaint of GERD in 2007 but do not 
include any medical findings or opinions that his hiatal 
hernia and GERD were aggravated by the 2003 active duty.  

The veteran implicitly contends that his symptoms of hiatal 
hernia and GERD have continued since active duty.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

To the extent that the veteran is able to observe continuity 
of symptoms of hiatal hernia and GERD since his 2003 period 
of service, his opinions are outweighed by the competent 
medical evidence.  The September 2006 VA medical opinion, and 
the complete lack of any competent medical evidence showing 
that the veteran's 2003 period of active duty aggravated his 
hiatal hernia and GERD, outweigh his contentions.  

With respect to the veteran's low back claim, he contends 
that he incurred a low back condition while on active duty in 
Saudi Arabia in 1991 due to carrying heavy loads and falling 
down.

His service medical records include a March 1991 examination 
report identifying lumbar strain with mild sciatica.  A March 
1991 prescription form referred the veteran for physical 
therapy for lumbosacral spasm with mild sciatica.  A July 
1991 consultation request relates that the veteran complained 
of low back pain after falling from a truck, and provides a 
provisional diagnosis of mechanical low back pain - most 
likely.  The consultation resulted in an assessment of 
degenerative joint disease L4-5.  

VA outpatient treatment reports dated in July 2002 reflect 
that the veteran complained of low back pain after working on 
his car.  

The report of a September 2006 VA examination report provides 
that the examiner reviewed the veteran's claims file and 
electronic file.  The report reviews the pertinent medical 
history and observes that the veteran first injured his low 
back in 1991 with another injury in 2003 (sic).  The report 
sets forth the veteran's current complaints and the results 
of current examination.  The diagnosis was: (1) degenerative 
joint disease, L5-S1 discogenic disease, and lumbar scoliosis 
by X-ray; (2) lumbar myositis secondary to diagnosis 1; and 
(3) muscle spasms and mild diffuse bulging disc of L5-S1 
intervertebral disc.  

The examiner noted that as seen in medical literature, one 
did not develop these conditions on short periods of service, 
this was a long-standing process.  The examiner expressed the 
opinion that the veteran's current degenerative joint 
disease, discogenic disease, osteoporosis and osteopenia were 
not caused by or the result of military treatment for 
mechanical low back pain in service.  They were more likely 
than not due to a congenital condition (scoliosis) which made 
the veteran prone to suffer the alleged claimed conditions.  

The Board finds that this opinion is highly probative 
evidence against service connection on a direct basis.  It 
was based on current examination results, the examiner's own 
medical expertise and knowledge, and an accurate review of 
the medical record.  It is supported by reference to physical 
findings in the medical record.  This fact is particularly 
important, in the Board's judgment, as the reference makes 
for a more convincing rationale.  

Although the September 2006 medical opinion does not 
explicitly address the issue of aggravation, the Board finds 
that there is no evidence that the veteran's final period of 
active duty aggravated his low back condition.  

The presumption of soundness does not apply in this case.  
38 U.S.C.A. § 1111.  The 1991 service medical records are 
clear and unmistakable evidence that the veteran had the 
claimed low back condition prior to his 2003 active duty.  
The service medical records for his 2003 period of active 
duty are negative for pertinent complaints, symptoms, 
findings or diagnoses and thus do not show aggravation.  
Subsequent VA treatment records reflect lumbosacral pain with 
lumbar radiculopathy but do not include any medical findings 
or opinions that any low back condition was aggravated by the 
2003 active duty.  

The veteran implicitly contends that his low back symptoms 
have continued since active duty.  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra. 

To the extent that the veteran is able to observe continuity 
of relevant back symptoms since his 2003 period of service, 
his opinions are outweighed by the competent medical 
evidence.  The September 2006 VA medical opinion, and the 
complete lack of any competent medical evidence showing that 
the veteran's 2003 period of active duty aggravated any low 
back condition, outweigh his contentions.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for a hiatal hernia and 
GERD, or a low back condition.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a hiatal hernia with GERD is denied.

Service connection for a low back condition is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


